Citation Nr: 1018539	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  04-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for a 
nervous condition.

By rating decisions in September 1993 and April 1997, the RO 
denied service connection for bipolar disorder.  In February 
2003, the RO, in part, denied a request to reopen the claim 
and the Veteran perfected an appeal.

In September 2005, the Board promulgated a decision which 
found that new and material evidence had not been received to 
reopen the claim of service connection for bipolar-affective 
disorder, and the Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2007, the 
Court granted a Joint Motion for Partial Remand of the 
September 2005 Board decision.  The Joint Motion noted that 
the Veteran had filed a timely notice of disagreement (NOD) 
in response to the February 1993 rating decision, and that no 
statement of the case (SOC) had been issued as required.

Pursuant to the Court's instructions, the Board remanded the 
case to the RO in July 2007 so that an SOC could be issued.  
The SOC was issued in January 2008 and the case was returned 
to the Board.  The Veteran's representative then submitted 
additional evidence, accompanied by an appropriate waiver of 
RO consideration.  Therefore, the Board may proceed.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in January 
1974.  No relevant abnormalities were noted, and the Veteran 
denied a history of nervous trouble.

However, service treatment records dated July 1975 reflect 
that the Veteran turned himself in to the Executive Officer, 
and later presented himself at sick bay complaining of drug 
abuse.  He was referred for a psychiatric consultation.  
During the August 1975 consultation, the Veteran reported 
feeling that he was not receiving the training he was 
promised, and that conditions aboard his ship were 
intolerable.  He admitted that drug use was an escape for 
him, but he knew of no other way to cope.  The Veteran also 
admitted to a long-standing difficulty of coping with 
authority.  He reported being expelled from school and being 
placed in numerous detention homes.  The treating physician 
diagnosed immature personality, and recommended that the 
Veteran be administratively separated if he continued to 
demonstrate adjustment problems and a failure to perform 
satisfactorily in his work assignments.

An October 1975 separation examination noted no relevant 
abnormalities.

VA treatment records include various psychiatric diagnoses, 
including bipolar-affective disorder first noted in October 
1992, chronic paranoid schizophrenia diagnosed in September 
1994, and schizoaffective disorder noted in July 1996.

The Veteran was afforded a VA examination in June 1993.  He 
reported completing a 9th grade education.  He then got into 
some kind of trouble, and a court approved his entry into the 
Navy.  He adjusted well at first, but later saw a military 
psychologist and was told his behavior was immature, and he 
was discharged early.  He denied having any treatment until 
1986.  He was in an alcohol addiction program, and stated 
that he started using alcohol excessively in the Navy and 
that it continued to be a problem ever since.  He was 
admitted to a VA hospital in October 1992, and again in 
February 1993, for bipolar affective disorder.  He had been 
treated with Xanax for manic episodes and panic episodes in 
crowds.  He had also been treated with Lithium and Tegretol.  
He reported a long history of being anti-authority.  He was 
apparently expelled from high school and had a juvenile 
record, but did not elaborate.  He also reported being in 
several detention homes while growing up.

The record also contains a letter from the Veteran's treating 
VA psychiatrist, dated December 2007.  She stated that she 
had treated the Veteran for many years, and that he was 
diagnosed with schizoaffective disorder.  She initially 
stated that the Veteran's schizoaffective disorder occurred 
because of the Veteran's many years of drug abuse due to his 
inability to handle stress.  However, she also stated that it 
was highly possible that the Veteran abused drugs because of 
the symptoms of his schizophrenia, which was exacerbated by 
his inability to cope aboard his ship.  She noted further 
that it was at least as likely as not that symptoms in 
service were consistent with his current psychiatric 
disability, as he continued to display the same anger, 
irritability, and anxiety as he did when he was aboard ship.  
She noted that it was at least as likely as not that the 
Veteran's current psychiatric disability began in service and 
continued to the present, as the Veteran displayed no 
schizoaffective symptoms prior to entering the military, but 
still has the high anxiety, paranoia, and depression.  She 
indicated that the Veteran was being treated with medications 
to reduce his symptoms, but that his condition was chronic 
with no foreseeable improvement or changes.  She also noted 
that the Veteran is currently, and had been for many years, 
clean and sober.

Unfortunately, service connection cannot be granted based on 
the evidence of record.  The Veteran has various diagnoses of 
psychiatric disorders as noted above.  However, a sufficient 
link between a current disorder and service has not been 
established.  Although the Veteran's treating VA psychiatrist 
concluded that the Veteran's schizoaffective disorder began 
in service and had continued to the present, she also stated 
that his schizoaffective disorder occurred because of the 
Veteran's many years of drug abuse due to inability to handle 
stress.

The applicable legal criteria provide that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).  The isolated and infrequent 
use of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. § 
3.301(c)(3).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.   
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Veteran's treating psychiatrist also stated that it was 
"highly possible" that the Veteran abused drugs because of 
the symptoms of his schizophrenia, which was exacerbated by 
his inability to cope aboard his ship.  This statement is too 
speculative in nature to establish a nexus between the 
Veteran's current disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, supra 
(a medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
causal relationship).  See also Warren v. Brown, 6 Vet. App. 
4, 6 (1993) (a doctor's statement framed in terms such as 
"could have been" is not probative).  However, the opinion 
raises the possibility that the Veteran had schizophrenia 
during service, and therefore is sufficient to trigger VA's 
duty to provide a VA examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (noting that the third prong of 38 
C.F.R. § 3.159(c)(4)(I), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.)  
See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Based on the evidence of record, the Board finds that 
additional development is necessary.  The Veteran should be 
afforded a VA examination to determine the etiology of his 
schizoaffective disorder, to include whether such a disorder 
was the result of drug or alcohol abuse, or whether drug or 
alcohol abuse was a symptom of schizoaffective disorder 
otherwise incurred in service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the Veteran 
to be accorded an examination by a VA 
psychiatrist.  The claims file, including 
a copy of this remand, should be made 
available to the examiner for review.  The 
purpose of the examination is to determine 
the nature and extent of any psychiatric 
disorder which may be present and 
specifically to determine whether the 
Veteran a currently diagnosed disorder 
that was incurred in or the result of 
service.  All indicated studies are to be 
performed. 

Following the examination, the examiner 
should express opinion on the following 
questions: 

(a) What are the current psychiatric 
diagnoses; and 

(b) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent 
or greater) that such acquired psychiatric 
disorder was incurred in service or is 
otherwise related thereto.

(c) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent 
or greater) that such acquired psychiatric 
disorder was the result of drug and/or 
alcohol abuse.

(d) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent 
or greater) that drug and/or alcohol abuse 
in service was a symptom of an acquired 
psychiatric disorder.

The examiner should provide a complete 
rationale for the opinions expressed.  If 
an opinion cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report.

2.  When the above development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



